Citation Nr: 1129556	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-35 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an abdominal aortic aneurysm (AAA), to include as secondary to service-connected disability.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to an initial rating in excess of 10 percent for arteriosclerotic heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1967.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a May 2005 rating decision in which the RO, in pertinent part, denied service connection for an AAA, status post surgical repair, and granted service connection for diabetes mellitus, type II, and for arteriosclerotic heart disease, associated with diabetes mellitus, type II, and assigned initial 20 percent and 10 percent ratings, respectively, effective October 8, 2004.  The Veteran perfected appeals to the initial disability ratings assigned and to the denial of service connection for an AAA. 

The Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the RO, in December 2007; a transcript of the hearing is associated with the claims file.

In a March 2008 decision, the Board remanded the above claims for additional development.  The case has been returned to the Board for further appellate consideration.

The appeal again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.



REMAND

Regretfully, the Board's review of the record reveals that further VA action on the claims remaining on appeal is warranted.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.

In compliance with the Board's March 2008 remand, in an April 2008 letter, VA asked the Veteran to identify VA and private healthcare providers who had treated him for an AAA since service and for diabetes mellitus and arteriosclerotic heart disease since January 2005.  The Veteran did not respond.  Treatment records dated from December 8, 2004 to January 4, 2005 from the Central Alabama VA Healthcare System (Dothan) and dated from January 25, 2005 to February 23, 2005 and August 23, 2005 echograms of the aorta and abdomen from the Birmingham VA Medical Center (VAMC) are associated with the claims file.  Moreover, the VA examiner indicated that he had reviewed the Veteran's computerized patient records, along with the claims file.  Thus, it is clear from the record that the Veteran receives treatment through the Central Alabama VA Healthcare System and at the Birmingham VAMC.  On remand, VA should obtain outstanding VA treatment records.

In addition, the Veteran was scheduled for VA examination to obtain a nexus opinion with regard to his service-connection claim and to ascertain the current nature and severity of his diabetes mellitus and arteriosclerotic heart disease.  With regard to service connection for an AAA, the examiner was asked to opine whether it is at least as likely as not that the Veteran's AAA is related to his service-connected diabetes mellitus.  If the examiner concluded that there is no causal connection, then he/she should indicate whether there has been any aggravation of the Veteran's AAA as a result of the service-connected diabetes mellitus and, if so, specify the degree of aggravation.  The examiner was also to opine as to whether it is at least as likely as not that the Veteran's AAA is related to his period of military service.  The rationale for any opinion was to be provided.  The September 2009 VA examiner clearly indicated that there was no causal connection between diabetes mellitus and the Veteran's AAA, since it was noted in 1991 prior to the first diagnosis of diabetes mellitus.  The VA examiner did not opine whether the Veteran's AAA was related to military service and indicated that the issue of aggravation due to diabetes mellitus or the Veteran's heart disease could not be resolved without resort to speculation.  The VA examiner did not provide the reasons why the opinion on aggravation could not be given.   

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) addressed the matter of a VA examiner's comments concerning a resort to mere speculation when requested to render a medical opinion in Jones v. Shinseki, 23 Vet. App. 382 (2010).  Under the holding in Jones, it should be made clear that the etiology cannot be assessed without "resort to mere speculation" because the examiner (1) lacks the expertise, (2) needs additional information, e.g., additional testing or information that is possibly available, (3) that the examiner has exhausted the limits of current medical knowledge as to etiology, (4) that the actual cause cannot be selected from multiple potential causes such that a physician could only speculate as to the cause, or (5) it cannot be determined from current medical knowledge that a specific in-service injury or disease could possibly have caused the claimed condition.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Thus, on remand, the claims file should be returned to the September 2009 VA examiner, if available, for an addendum to provide opinions as to whether the Veteran's AAA was related to military service and whether the Veteran's AAA has been aggravated (worsen) due to service-connected diabetes mellitus and/or arteriosclerotic heart disease.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefore, in accordance with the Court's holding in Jones.  Id.

Although the September 2009 VA examiner ordered a stress test, the Veteran declined to take it.  However, the schedular rating criteria requires one in all cases when the left ventricular ejection fraction has been measured and is greater than 50% (here, it was 62%), except: when there is a medical contraindication; when chronic congestive heart failure (CHF) is present or there has been more than one episode of CHF within the past year; or when a 100 percent evaluation can be assigned on another basis.  See 38 C.F.R. § 4.100 (2010).  Accordingly, as none of these exceptions are present here, the Veteran should be scheduled for a stress test on remand.  The Veteran is hereby notified that failure to report to the scheduled examination/test, without good cause, may result in denial of his claim for an increased rating.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, VA should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility

The readjudication of the claims on appeal should include consideration of all evidence added to the record since the last adjudication of the claims.  Further, VA should also document consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, consistent with the facts found) pursuant to decision in Fenderson v. West, 12 Vet. App. 119 (1999), or referral for an extraschedular rating for any service-connected disability is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical records for treatment and evaluation of the Veteran from the Central Alabama VA Healthcare System, since January 4, 2005, and from the Birmingham VAMC, since February 23, 2005.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completion of 1 above, provide the Veteran's claims file, along with a separate copy of this remand, to an appropriate physician, preferably, the September 2009 VA examiner, if available, to review and to provide an addendum opinion to determine the etiology of his AAA.  The physician should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's AAA is related to his service-connected arteriosclerotic heart disease.  If the examiner concludes that there is no causal connection, it should be indicated whether there has been any aggravation of the AAA as a result of the Veteran's service-connected diabetes and/or arteriosclerotic heart disease and, if so, specify the degree of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In regard to aggravation, a distinction should be drawn between any temporary exacerbations of symptoms as opposed to an increase in the level of disability beyond the natural progression.  The physician should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's AAA is related to his period of military service.  

The complete rationale for any comments and opinions expressed should be set forth in a printed report.  If any requested opinion cannot be provided without resort to speculation, the physician should so state and must provide the rationale therefore, in accordance with the Court's holding in Jones, cited to above.

3.  After completion of 1 above, schedule the Veteran for a stress test to determine the current severity of his service-connected arteriosclerotic heart disease measured in METs (metabolic equivalents) at which dyspnea, fatigue, angina, dizziness, or syncope develops.  If a determination of METs by exercise testing cannot be done for medical reasons, an estimate of the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops should be provided.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner also should discuss whether the Veteran has evidence of cardiac hypertrophy or dilation as documented by electrocardiogram, echocardiogram or chest x-ray.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.

4.  If the Veteran fails to report to any scheduled examination/test, VA must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the service-connection and higher rating claims remaining on appeal, in light of all pertinent evidence and legal authority.  With regard to the higher rating claims, VA should document its consideration of whether "staged rating," pursuant to Fenderson, cited to above, and whether referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b) are warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


